EX-10.73.02 FIRST AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (“Amendment”) is dated as of the 20thday of October, 2008 (the “Effective Date”), and is among HCP AUR1 CALIFORNIA A PACK, LLC, a Delaware limited liability company (“HCP California A Pack”), HCP AUR1 CALIFORNIA B PACK, LLC, a Delaware limited liability company (“HCP California B Pack”), HCP AUR1 CONNECTICUT, LLC, a Delaware limited liability company (“HCP Connecticut”), HCP AUR1 MARYLAND, LLC, a Delaware limited liability company (“HCP Maryland”), HCP AUR1 MASSACHUSETTS, LLC, a Delaware limited liability company (“HCP Massachusetts”), HCP AUR1 NEW JERSEY, LLC, a Delaware limited liability company (“HCP New Jersey”) and HCP AUR1 VIRGINIA, LLC, a Delaware limited liability company (“HCP Virginia,” and together with HCP California A Pack, HCP California B Pack, HCP Connecticut, HCP Maryland, HCP Massachusetts and HCP New Jersey, as their interests may appear, “Lessor”) and EMERITUS CORPORATION, a Washington corporation (“Emeritus” or “Lessee”). RECITALS A.Lessor is the “Lessor” and Lessee is the “Lessee” pursuant to that certain Master Lease and Security Agreement dated as of August 22, 2008 (the “Lease”).The Lease covers the Leased Property of eleven (11) senior housing/care Facilities located in the States of California, Connecticut, Maryland, Massachusetts, New Jersey and Virginia, all as more particularly described therein.All capitalized terms used in this Amendment and not otherwise defined herein shall have the meanings given to such terms in the Lease. B.Lessor and Lessee desire to amend the Lease in accordance with the terms and conditions set forth herein. AMENDMENT NOW THEREFORE, in consideration of the mutual covenants contained in this Amendment and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as follows: 1.Due Diligence Period.Notwithstanding anything to the contrary set forth in Section 48.2.1(a) of the Lease, Lessee shall have until 5:00 p.m. (California time) on October 29, 2008 to be satisfied with the results of its review of (a) the physical condition of the Leased Property and the Facilities, (b) the environmental condition of the Leased Property and the Facilities, (c) the condition of title to and a review of ALTA surveys of the Leased Property and the Facilities, (d) the insurance requirements of the Existing Facility Mortgage Loan Documents and (e) the following operational issues with respect to each of the Facilities: (i) September rent rolls and the latest available occupancy information from the“answers on demand”or Merlin systemreports, (ii) September financial statements, (iii) workers compensation loss runs and claims histories, and (iv) the dates of hire, salaries and benefits of the employees currently employed at the Facilities (collectively, the “Reserved Due Diligence Matters”).Except with respect to the Reserved Due Diligence Matters, (i) Lessee hereby advises Lessor that Lessee is 1 satisfied with the results of its due diligence review of the Leased Property of each Facility, the Facilities themselves and the operations thereof, including the terms of the Existing Facility Mortgage Loan Documents and (ii) Lessee hereby waives its right to terminate the Lease pursuant to Section 48.2.2 of the Lease with respect to all other matters set forth in Section 48.2.1(a) of the Lease.With respect to the Reserved Due Diligence Matters, the provisions of Section 48.2.2 shall continue in full force and effect, except that if Lessee elects to terminate the Lease for any of the Reserved Due
